              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHRISTOPHER A. BAROSH,                  :
    Plaintiff,                          :
                                        :     No. 1:19-cv-322
      v.                                :
                                        :     Judge Sylvia H. Rambo
JOSH SHAPIRO, et al.,                   :
    Defendants.                         :
                                      ORDER
THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      On February 25, 2019, the Court received from Plaintiff Christopher A.

Barosh, a State inmate currently incarcerated at SCI Benner Township, a document

entitled “Habeas Corpus for Mandamus to Obtain Documents and for Injunction to

Prevent Spoliation and to Estop Violations of Federal Constitutional Rights,”

naming as Defendants Attorney General Josh Shapiro and Lawrence Krasner, the

District Attorney for Philadelphia. (Doc. No. 1.) On February 27, 2019, Magistrate

Judge Carlson entered a Report and Recommendation (Doc. No. 5), recommending

that Barosh’s Complaint be dismissed without prejudice “to the plaintiff endeavoring

to correct the defects cited in this report” (id. at 18). Magistrate Judge Carlson also

recommended, in the alternative, that this matter be dismissed for lack of venue or

that it be transferred to the United States District Court for the Eastern District of

Pennsylvania. (Id. at 17.)
        Subsequently, by Order entered on March 1, 2019, Magistrate Judge Carlson

granted Barosh leave to proceed in forma pauperis and noted that Barosh must pay

the $350.00 filing fee in installments “regardless of the outcome of the litigation.”

(Doc. No. 8.) On March 7, 2019, the Court received Barosh’s objections to the

Report and Recommendation (Doc. No. 9), as well as his brief in support of the

objections (Doc. No. 10). On March 14, 2019, the Court received a “Petition for

Coram Nobis Correction” from Barosh. (Doc. No. 13.) In that document, Barosh

indicates that the filing fee for this action should have been $5.00 because he filed it

as a habeas corpus petition, and asks that this be corrected. (Id. at 1-2.) Barosh

further asks to withdraw this matter if the “filing fee is in fact to be $350.00 and not

$5.00 as [he] was informed at SCI Benner Township Law Library.” (Id. at 2.)

        By Order entered on March 27, 2019, the Court informed Barosh that because

he seeks a writ of mandamus against Shapiro and Krasner, this action was opened as

a petition for a writ of mandamus, and thus the $350.00 filing fee applies. (Doc. No.

14.) The Court reminded Barosh that he must pay the $350.00 regardless of the

outcome of this litigation. (Id.) The Court therefore directed Barosh to respond,

within fourteen (14) days, indicating whether he still desired to withdraw this action.

(Id.)

        The Court received Barosh’s response on April 11, 2019. (Doc. No. 16.) In

his response, Barosh requests that he be granted leave to file an amended complaint


                                           2
within sixty (60) days. (Id. at 1-2.) He contends that within that time, “he will be

able to correct the substantive and procedural mistakes in his filed [p]leading, and

then move the Amended Complaint with the clearly enunciated facts to this

Honorable Court for adjudication.” (Id. at 2.)

      Prior to determining whether to grant Barosh leave to file an amended

pleading, the Court will consider his objections (Doc. Nos. 9, 10) to Magistrate

Judge Carlson’s Report and Recommendation (Doc. No. 5) regarding his initial

pleading. In considering whether to adopt the Report and Recommendation, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,

Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error). In the Report and

Recommendation, Magistrate Judge Carlson concluded that Barosh’s pleading failed

to state a claim for relief because: (1) Barosh is not entitled to a writ of mandamus;

(2) the Rooker-Feldman doctrine precludes consideration of his case; (3) the

Younger abstention doctrine applies; and (4) venue in this Court does not appear to

be proper. (Doc. No. 5 at 6-17.) Barosh objects to all of those conclusions (Doc.

Nos. 9, 10), but now, as indicated in his response to the Court’s March 27, 2019,




                                           3
appears to concede that his initial pleading contains “substantive and procedural

mistakes” (Doc. No. 16 at 2.)

      Following an independent review of the record, the Court is satisfied that

Magistrate Judge Carlson’s Report and Recommendation contains no clear error,

and will therefore adopt the Report and Recommendation to the extent it

recommends dismissing Barosh’s initial pleading without prejudice to allowing him

to file an amended pleading. Accordingly, IT IS HEREBY ORDERED THAT:

      1.    Magistrate Judge Carlson’s Report and Recommendation (Doc. No. 5)
            is ADOPTED to the extent that it recommends dismissing Barosh’s
            pleading (Doc. No. 2) without prejudice to his right to file an amended
            pleading;

      2.    Barosh’s objections (Doc. Nos. 9, 10) are OVERRULED; and

      3.    Barosh is granted leave to file an amended pleading within sixty (60)
            days of the date of this Order. Barosh is advised to adhere to the
            standards set forth in the Federal Rules of Civil Procedure and to
            address the defects of his initial pleading as set forth by Magistrate
            Judge Carlson in his Report and Recommendation. Barosh’s failure to
            file an amended pleading will result in the dismissal of this action for
            failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil
            Procedure.

                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: April 16, 2019




                                         4
